Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claim amendments dated 3/7/2022 overcome the outstanding rejections under 35 USC 112(a), 35 USC 112(b), and 35 USC 101.  Additionally, the claims are no longer being interpreted under 35 USC 112(f), as the claims now specify the input units, addition units and delay units are implemented as processors. With respect to claim 1, no prior art of record teaches a plurality of addition units configured to selectively receive input data among output data from the plurality of input units according to configuration values for each addition unit of the plurality of addition units, and perform addition operation for the input data in parallel; and the plurality of the delay units configured to delay input data for one cycle, wherein each delay unit of the plurality of the delay units delays output data from each addition unit of the plurality of addition units and outputs the delayed output data to each input unit of the plurality of input units. Claims 7-10 depend from allowable independent claim 1, and are allowable based on their dependence on the allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136